Memora ndüm.
Defendant is a New York corporation. The summons was left by the sheriff at the home of defendant’s president in East Orange with one of the house servants. If the suit had been against the president that service would be clearly good. Similarly if defendant were a New Jersey corporation. As to a foreign corporation it is not good unless the circumstances show a situation in which attachment will not lie.
In Goldmark v. Magnolia Metal Co., 65 N. J. L. 341, it was held that where a foreign corporation owns property in this state and transacts business here, but has not qualified to do business in the manner provided by statute, an attachment will lie. This rule, however, was relaxed by a recent decision of the Court of Errors and Appeals in Mellor v. Edward N. Hartford Co., 7 N. J. Adv. R. 871, wherein it was held that “where the corporation * * * has its plant and property in New Jersey, and has resident officers here *440upon whom process can be served, it is considered a resident áé'facio corporation and therefore exempt from attachment.”
The affidavits before me do not show such a situation. The principal office is in the Hudson Terminal Building in New York. The plaintiff was a “district manager,” living at Morristown and keeping at his house certain parts of machinery dealt in by defendant, which, as I read his affidavit, he claims to belong to him. • He makes sales in his New Jersey territory 'and says his contracts are often approved by the president at East Orange. In all probability the corporation has been doing business in New Jersey in such wise as to be barred from recovery on contracts made here. This, however, need not be decided as it is in no way controlling. The question is, is this corporation liable to attachment under the Goldmark case, or exempt under the Mellon case? If the first, then by the same token summons cannot lawfully be served.
I think the conditions of the Mellor case are not present here. True, there is a president living in this state; but the plant and property are not here. I consider therefore that it is liable to attachment, and that service of summons was not properly made. The service will therefore be set aside.